ARMIJO, Judge (dissenting). As I view the record the evidence is so overwhelming in favor of indigency, that the rule which compels us to view the evidence in the light most favorable to support of findings does not apply. That rule should not be applied when it works to deprive the court of its power or relieve it of the duty to prevent a plain miscarriage of justice. Compare State v. Salazar, 78 N. M. 329, 431 P.2d 62 (1967). State v. Anaya, 76 N.M. 572, 417 P.2d 58 (1966) remanded with instructions for the trial court to ascertain "* * * whether or not the defendant was an indigent at the time of the trial.” To qualify for legal assistance as an indigent a person must not have “* * * the financial means to procure counsel. * * *” § 41-11-2, N.M. S.A. 1953. Appellant’s assets consisted of: Yz interest in trailer house stipulated value $2,100: $1,050.00 Unimproved lot 400.00 Automobile with damaged transmission nominal value An estimate of his liabilities was: Bank loan ($500 balance on 1962 loan and $560 loan of April 1964 used principally to pay arrears on trailer payments and other outstanding bills). Approximately: $1,000.00 Due Finance Company on obligation secured by mortgage on above trailer house $2,738.00 Deficiency Judgment (following auto repossession) 447.85 Grocery Account 85.00 Tire Account 60.00 Medical Bills (amount not disclosed) Appellant had two children by a previous marriage. The divorce decree required him to contribute $75.00 monthly for child support. He had been unable to contribute regularly because of limited means. He was living with another woman who had borne him three children. This is the family mentioned in State v. Anaya, supra. He was the sole support of this family. Appellant had no borrowing ability as of the date State v. Anaya, supra, directed the determination to be made. Attorneys solicited to represent appellant required fees ranging between $500.00 and $1,500.00. Appellant’s earnings were approximately two hundred dollars per month during the five months preceding trial. It seems to me, such income would provide at most a bare existence for a family of five and could not be considered as financial means to procure counsel. I dissent.